GRAHAM, Judge.
Defendant’s only assignment of error encompasses exceptions to the following statements contained in the court’s charge to the jury.
“He admitted to the witness Howard that he beat his wife and that constitutes an assault as the State says and contends an intentional offer by force or violence to do a hurt or an injury and that Mrs. Moss is a female person.
Therefore he is guilty of an assault on a female.”
The above statements were made by the court in summarizing for the jury the contentions of the State.
The witness Howard testified that he and defendant drank whiskey and beer together at a bar on Sunday night, June 6. Defendant told Howard that he had “beat his wife up” and was sorry. Howard went with defendant to the Moss home where they continued to drink and while there Howard observed defendant strike his wife with his fists several times and knock her to the floor.
The State undoubtedly contended that Moss’s statement to Howard constituted an admission of guilt of assault on a female at least. It was not improper for the court to summarize this contention in its charge. While the statements should have been more clearly identified as contentions of the State, we are of the opinion that, when considered in context, the statements *631leave no reasonable cause to believe that the jury was misled into thinking the court was stating its opinion.
We have reviewed the entire record and find that defendant was afforded a fair trial, free from prejudicial error.
No error.
Judges Morris and Vaughn concur.